            Case 1:20-cr-10182-LTS Document 8 Filed 09/14/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Criminal No. 20-CR-10182-LTS
                                             )
(1) BEHZAD MOHAMMADZADEH,                    )
      a/k/a “Mrb3hz4d,”                      )
                                             )
(2) MARWAN ABUSROUR,                         )
      a/k/a “Mrwn007,”                       )
                                             )
                      Defendants             )


                         GOVERNMENT'S MOTION TO UNSEAL
                     INDICTMENT, JS-45s, AND ARREST WARRANTS

       The United States of America hereby moves this Court to direct that the indictment, JS-

45s, and arrest warrants be unsealed, for the purpose of allowing the United States to take certain

law enforcement measures.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                                 By: /s/ Scott L. Garland
                                                     Scott L. Garland
                                                     Assistant U.S. Attorney

                                                     Date: September 15, 2020
